LITHIUM-ION BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       January 21, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/19/2020 was considered by the examiner.

Drawings
4.	The drawings were received on 02/19/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 & 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUBO et al. US 2019/0148778.
 	As to Claim 1, Kubo discloses a lithium-ion battery (see abstract and title) comprising an electrode assembly including a first electrode and a second electrode (see figure 4).  Wherein: the first electrode includes a substrate [0017].  A first active material layer formed on a surface of the substrate [0018-0020], and a first tab section (16) having a substrate-exposed portion in which the first active material layer is not formed on the surface (see figure 4).  The first active material layer has one or more notches (perforations) in an end of the first active material layer [0007].  An outer edge of the notches (17) encloses an end of a boundary where the first tab section (16) and the first active material layer come into contact [0007-0008, 0031 & 0050].  
	As to Claim 3, Kubo discloses the lithium-ion battery according to Claim 1, wherein the notches are in an end of the first tab section (perforation 17, is at the end of the tab 16, see figure 4).  
 	As to Claim 4, Kubo discloses the lithium-ion battery according to Claim 1, wherein a contact portion of the outer edge of the notches with the first active material layer has a circular arc when viewed from the stacking direction of the first electrode and the second electrode (17 is circular, see figure 4).  
 	As to Claim 5, Kubo discloses the lithium-ion battery according to Claim 1, wherein the substrate is an aluminum foil or an aluminum alloy foil [0016.  
 	As to Claim 6, Kubo discloses the lithium-ion battery according to Claim 1, wherein the notches are at both ends of the boundary (perforations are on both ends, see figure 4).  
 	As to Claim 7, Kubo discloses the lithium-ion battery according to Claim 1, wherein: the first electrode (13) is a positive electrode and the second electrode (14) is a negative electrode; and the first active material layer has an inherent filling density of an active material of 3.5 g/cm3 or more.  This feature is inherent given Kubo is using similar materials which produce an energy density of 0.1 to 1.0 mAh/cm2 [0035] and looks to optimize hole area to be 40% or less from the viewpoint of energy density [0034].  See MPEP 2112.

Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 2 requires the lithium-ion battery according to Claim 1, wherein in the electrode assembly, a terminal edge of the notches on a side of the first tab section is placed at a position that does not overlap a second active material layer of the second electrode when viewed from a stacking direction of the first electrode and the second electrode.  
 	Claim 2 provides sufficient specificity when added to the independent claim as the notches, terminal edge are clearly illustrated for instance in figure 4.

8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727